Pope, Presiding Judge.
Eddie L. Denhardt filed a petition in the State Court of DeKalb County requesting to be appointed as a permanent process server pursuant to OCGA § 9-11-4 (c). Attached to his petition was an affidavit in which Denhardt stated under oath that he was older than 18 years of age; was a citizen of the United States; would not exercise any authority as a court-appointed process server in any litigation in which he had an interest; and knew of no disability that would prohibit him from being appointed as a permanent process server. The State Court denied Denhardt’s petition, refusing ever to appoint a permanent process server on the ground that there was no way to ensure that such a person would be a disinterested party in every case in which the person might be called upon to act. Denhardt appeals the ruling, and under the facts presented in this case, we affirm.
“OCGA § 9-11-4 (c) plainly states who may serve process in a civil action.” Zimmerman v. Hammer, 220 Ga. App. 864, 865 (470 SE2d 688) (1996). And it is undisputed that under OCGA § 9-11-4 (c), the trial courts of this state have the discretion and authority to appoint disinterested persons, who are citizens of the United States and at least 18 years old, as permanent process servers. OCGA § 9-11-4 (c), however, does not expressly require such appointments. In the absence of such a requirement, any case law or evidence of a specific lower court rule to the contrary in this case, or any assertion that the State Court in question treated other applicants differently *204than Denhardt, we find no error in the ruling, which certainly was based upon a legitimate concern. See Fortson v. Fortson, 204 Ga. App. 827, 829 (2) (421 SE2d 106) (1992); Dotson v. Luxtron, Inc., 155 Ga. App. 504, 505 (271 SE2d 644) (1980) (service of process by a disinterested person is an appropriate concern in any case). We also find no merit to Denhardt’s contention that the State Court’s ruling makes the permanent process server provisions of OCGA § 9-11-4 (c) meaningless in light of the fact that other trial courts, in their discretion, may uniformly choose to use that provision even though the State Court involved here, in its discretion, apparently has uniformly chosen not to under any circumstances.

Judgment affirmed.


Andrews, C. J., Johnson and Smith, JJ., concur. McMurray, P. J., Beasley and Blackburn, JJ., dissent.